Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s)s 1 and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al., US 2013/0009229.  
Regarding claim 1, Lee teaches (figs. 4A-4F, 6A-6F and related text) a method of manufacturing a semiconductor device, the method comprising: 5forming a first stack structure in which a first sacrificial layer and a first interlayer insulating layer (61/81) are stacked ([0054]-[0055], first sacrificial layer not shown); forming an etch stop pattern (capping layer that could serve etch stop layer, not shown [0055]) on the first stack structure; forming a second stack structure on the etch stop pattern, wherein the second stack structure includes second interlayer insulating layers (65/85) and iosecond sacrificial layers (64/84) alternately stacked; forming a channel layer (/6787) penetrating the first stack structure from the second stack structure (figs. 4F/6F), wherein the channel layer extends along a lower surface of the first stack structure (fig. 6F), and wherein the channel layer is surrounded by a multi-layered memory layer (66/86 [0061]/[0084];  15forming a slit [0055] penetrating the first stack structure from the second stack structure; and replacing the first and second sacrificial layers with conductive patterns [0069]/[0089] through the slit [0061].  
Regarding claim 109, Lee teaches (figs. 4A-4F, 6A-6F and related text) a method of manufacturing a semiconductor device, the method comprising: forming a first stack structure in which a first sacrificial 
Regarding claim 10, Lee teaches 25deepening the slit by etching through the etch stop (not shown) pattern to the 61PA3439-1C first interlayer insulating layer [0055]. 
Allowable Subject Matter
Claims 2-8 and 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL A GEBREMARIAM whose telephone number is (571)272-1653. The examiner can normally be reached 8:30-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/SAMUEL A GEBREMARIAM/Primary Examiner, Art Unit 2811